DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 06/14/2019 and 07/06/2020. An initialed copy is attached to this Office Action.
Election/Restrictions
Claims 1-8 and 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/31/2020.
Applicant’s election without traverse of Species B, claims 9-16 in the reply filed on 12/31/2020 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (USPG Pub No. 2020/0209528 used herein as a translation of TW 104113652), hereinafter “Liao”.
Regarding claim 9, Liao discloses an optical system (see Fig. 1A), comprising: lenses sequentially disposed from an object side to an image side (see Fig. 1A); a fourth lens (140) of the lenses comprising a convex image-side surface (see Fig. 1A, Table 1); and a fifth lens (150) of the lenses comprising an image-side surface including and a concave object-side surface (see Fig. 1A, Table 1), wherein the fourth and the fifth lenses comprise a same refractive index and a negative refractive power (Table 1). Liao discloses the claimed invention, but does not specify the fifth lens comprising an image-side surface including an inflection point. Claim 1 of Liao claims that at least one of the five lens elements has at least one inflection point. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an optical system of Liao with the fifth lens comprising an image-side surface including an inflection point for the purpose of favorably correcting aberration and increasing receiving efficiency of the image sensor (Paragraph 43).
Regarding claim 12, Liao discloses wherein an absolute difference between an Abbe number of the fourth lens (140) and an Abbe number of the fifth lens (150) is less than 10 (Table 1).

s 10, 11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Liao (USPG Pub No. 2020/0209528) in view of Hashimoto (USPG Pub No. 2016/0124191).
Regarding claim 10, Liao discloses wherein a first lens (110) comprises a positive refractive power, a second lens (120) comprises a negative refractive power, a third lens (130) comprises a positive refractive power (Table 1). Liao discloses the claimed invention except for and a sixth lens comprises a positive refractive power. In the same field of endeavor, Hashimoto discloses and a sixth lens comprises a positive refractive power (Table 7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an optical system of Liao with and a sixth lens comprises a positive refractive power of Hashimoto for the purpose of providing a low-profile, low-cost imaging lens which offers high brightness, high resolution and a wide field of view (Paragraph 10).
Regarding claim 11, Liao discloses the claimed invention except for wherein a field of view of the optical system is greater than 70. In the same field of endeavor, Hashimoto discloses wherein a field of view of the optical system is greater than 70 (Table 7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an optical system of Liao with wherein a field of view of the optical system is greater than 70 of Hashimoto for the purpose of providing a low-profile, low-cost imaging lens which offers high brightness, high resolution and a wide field of view (Paragraph 10).
Regarding claim 13, Liao and Hashimoto teach the optical system as is set forth above for claim 10, Hashimoto further discloses wherein an absolute difference between an Abbe number of the first lens (L1) and an Abbe number of the fourth lens (L4) is greater than 10 (see Fig. 13, Table 7).


Regarding claim 15, Liao and Hashimoto teach the optical system as is set forth above for claim 10, Hashimoto further discloses further comprising: a stop disposed adjacently to an object-side surface of the first lens (L1), wherein a ratio of an aperture diameter of the stop and an overall focal length of the optical system is greater or equal to 0.5 and less than 0.6 (Table 7).
Regarding claim 16, Liao discloses wherein a difference between an Abbe number of the first lens and an Abbe number of the fifth lens (Table 1). Liao and Hashimoto disclose the claimed invention, but do not specify is greater than 10. In the same field of endeavor, Embodiment 4 of Liao discloses is greater than 10 (Table 9). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an optical system of Liao and Hashimoto with is greater than 10 of Embodiment 4 of Liao for the purpose of designing an optical system with high image quality (Paragraph 5). It is found that lenses with structural similarities will have similar properties. A modification of the variables claimed would provide a system having improved optical properties for the desired use. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). Also, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
	


Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329.  The examiner can normally be reached on Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        1/11/2021